internal_revenue_service number info release date index number ---------------------- ------------------------------------ ------------------------- ------------------------------------ department of the treasury washington dc person to contact --------------------- id no telephone number --------------------- refer reply to cc psi b1 - genin-128286-04 date aug ---------------------- ---------------------- taxpayer taxpayer dear -------------------- this responds to your letter of date in which you requested that we rescind taxpayer’s recent revocation of its election to be an s_corporation sec_1362 of the internal_revenue_code states that an election to be an s_corporation for federal tax purposes may be terminated by revocation sec_1_1362-6 provides that revocation occurs when a corporation files a statement that it revokes its election to be an s_corporation with the service_center where the election was originally filed under sec_1_1362-2 a revocation made before the 16th day of the third month of the taxable_year is effective on the first day of the taxable_year and revocation made after the 15th day of the third month of the taxable_year is effective for the following tax_year there are no provisions in the internal_revenue_code authorizing the rescission of a timely filed revocation of an s_corporation_election if you believe that before the intended effective date of the revocation you provided the service_center with notice that you intended not to revoke your s_corporation_election a certified mail receipt dated prior to the stated effective date of the revocation or a letter from the service_center indicating that they received such correspondence prior to the stated effective date of the revocation is sufficient proof under sec_1362 a small_business_corporation that revokes its s_corporation_election or any successor to such a corporation may not elect to be an s_corporation for any taxable_year before its fifth taxable_year beginning after the year for which the revocation was effective without obtaining the permission of the secretary sec_1_1362-5 provides that the corporation has the burden of establishing that under the relevant facts and circumstances consent should be granted for a new s_corporation_election the fact that more than percent of the stock of the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation can show that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election the secretary’s permission is obtained in the form of a letter_ruling the procedures for requesting a private_letter_ruling are set out in revproc_2004_1 copy enclosed in addition revproc_2004_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2004_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa lpd du p o box ben franklin station washington dc direct to cc psi room we hope that this information is helpful to you if you have additional questions please contact --------------------- at --------------------- sincerely enclosure revproc_2004_1 dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries
